In the

      United States Court of Appeals
                   For the Seventh Circuit
                       ____________________
No. 20-1212
J.B., et al.,
                                                 Plaintiffs-Appellants,
                                    v.

TIFFANY WOODARD, et al.,
                                                Defendants-Appellees.
                       ____________________

           Appeal from the United States District Court for the
              Northern District of Illinois, Eastern Division.
           No. 1:19-cv-4065 — Sharon Johnson Coleman, Judge.
                       ____________________

      ARGUED DECEMBER 16, 2020 — DECIDED MAY 12, 2021
                  ____________________

    Before WOOD, SCUDDER, and ST. EVE, Circuit Judges.
    SCUDDER, Circuit Judge. This case began as a divorce and
child custody dispute in state court. After an allegation sur-
faced that Edwin Bush had choked his son, the Illinois Depart-
ment of Children and Family Services launched an investiga-
tion, and Bush’s then-wife Erika successfully sought a court
order suspending Bush’s parenting time. Bush then turned to
federal court and filed this lawsuit under 42 U.S.C. § 1983 on
behalf of himself and his children, alleging violations of their
2                                                  No. 20-1212

First and Fourteenth Amendment rights and claiming that
DCFS employees’ conduct set oﬀ a series of events culminat-
ing in a state court order infringing on his and his kids’ right
to familial association. The state defendants successfully
moved to dismiss the case for lack of subject matter jurisdic-
tion. The district court concluded that Bush and his children
not only lacked standing to bring a constitutional challenge to
the Illinois Marriage and Dissolution of Marriage Act, but also
that the Younger abstention doctrine barred the court from rul-
ing on the remaining constitutional claims. We agree on both
fronts. Bush failed to allege facts suﬃcient to establish stand-
ing for his First Amendment claim. And adhering to princi-
ples of equity, comity, and federalism, we conclude that the
district court was right to abstain from exercising jurisdiction
over his remaining claims. We therefore aﬃrm.
                               I
    Edwin Bush’s complaint supplies the operative facts, and
we accept all well-pleaded facts as true and draw all reasona-
ble inferences in his favor. See Kubiak v. City of Chicago,
810 F.3d 476, 480–81 (7th Cir. 2016). We can also take judicial
notice of matters of public record, including court filings and
documents from the ongoing state court proceedings incorpo-
rated into the federal complaint. See Orgone Cap. III, LLC v.
Daubenspeck, 912 F.3d 1039, 1044 (7th Cir. 2019).
                               A
    Erika and Edwin Bush married in 2008, and they had two
children—J.B. in 2011 and A.B. in 2015. (For ease of reference,
we refer going forward to Edwin and Erika by their first
names.) In 2017 Erika filed for divorce in Illinois domestic
No. 20-1212                                                  3

relations court, and as part of the divorce proceedings, she
sought sole custody of the two children.
    On October 1, 2018, while divorce proceedings were ongo-
ing, Erika told J.B.’s therapist that Edwin had choked J.B. The
therapist called the Illinois Department of Children and Fam-
ily Services to report the alleged abuse. DCFS responded by
sending investigator Tiffany Woodard to interview J.B. at
school on October 2. The following day, on October 3, Erika
spoke to Woodard and repeated her allegation that Edwin
had choked J.B.
    On the evening of October 3, Woodard interviewed Edwin
at his apartment while the children were there with him.
Woodard explained that she was investigating the alleged
choking incident, and Edwin responded that Erika had made
an intentionally false report. He also accused Erika of physi-
cally abusing J.B. At this point, Woodard left Edwin’s apart-
ment for approximately twenty minutes and called her super-
visor, Marco Leonardo, asking for permission to contact the
Cook County Sheriff’s Office to help with implementing a
safety plan. Edwin claims that DCFS Area Administrator
Tierney Stutz also had reviewed and approved the proposed
safety plan.
   Two sheriff’s deputies responded to Edwin’s apartment.
Woodard informed the deputies that she was not there to re-
move the children but to establish a safety plan. Woodard and
the deputies then entered Edwin’s apartment to talk with
him, but the conversation deteriorated and Edwin kicked
them out. After leaving, Woodard called Leonardo to explain
that she tried to discuss a care plan but that Edwin “just went
down super south.” J.B. and A.B. remained with Edwin that
night.
4                                                  No. 20-1212

    On October 5, Woodard emailed Erika’s divorce attorney
to recommend that Edwin’s parenting time with J.B. be lim-
ited to supervised visitation until Edwin underwent a psycho-
logical assessment. Four days later, Erika filed an emergency
petition in the Illinois domestic relations court seeking a pro-
tective order and an emergency motion for supervised par-
enting time. She attached Woodard’s October 5 email as an
exhibit to her petition. At an emergency hearing held the next
day on October 10, the court found that abuse had occurred
and entered a protective order suspending Edwin’s parenting
time. The court held another hearing on November 30 after
Erika requested a plenary order of protection. The court de-
nied her request but suspended Edwin’s parenting time until
he attended anger management counseling. According to Ed-
win, the judge told him that he “was denied parenting time
entirely because he invoked his constitutional right to eject”
Woodard and the deputies from his home on October 3. Ed-
win also underscores that Woodard testified at the November
30 hearing that the DCFS abuse investigation showed that the
alleged abuse was unfounded.
    The domestic relations court appointed a therapist to con-
duct anger management counseling and permitted Edwin to
have visitation with J.B. at the therapist’s office on December
21, 2018. During that counseling session, J.B. said he could not
remember his father ever grabbing him by the neck, had no
idea why he could not see his father, and that he and A.B.
were crying regularly. J.B. further reported that Erika had re-
peatedly slapped him and pulled his hair.
   After the counseling session, Edwin filed an emergency
motion to reinstate his parenting time. At a court hearing, he
sought to introduce his son’s statements, but the court ruled
No. 20-1212                                                    5

that Edwin could not rely on J.B.’s statements because the Il-
linois Marriage and Dissolution of Marriage Act prohibits
“communications in counseling” from being “used in any
manner in litigation.” See 750 ILCS 5/607.6(d).
    Fast-forward to February 2019. The domestic relations
court entered a judgment dissolving Erika and Edwin’s mar-
riage and maintaining Edwin’s termination of parenting time
until he completed the anger management course and a sepa-
rate counseling session. Edwin appealed.
    In December 2019, the Illinois Appellate Court largely af-
firmed the judgment but remanded to the domestic relations
court for a final judgment on the issue of Edwin’s parenting
time. As far as we can tell, when Edwin filed his complaint in
federal court in June 2019, his child custody dispute remained
ongoing, his parenting time had not been reinstated, and the
state court appeal remained pending.
                               B
    Edwin invoked 42 U.S.C. § 1983 and filed a three-count
complaint in federal court on behalf of himself and his two
children against DCFS investigator Tiffany Woodard, her su-
pervisor Marco Leonardo, DCFS Area Administrator Tierney
Stutz, and DCFS Acting Director Marc Smith.
    In Count I, the plaintiffs, who we refer to as only Edwin
for simplicity’s sake, brought a constitutional challenge to sec-
tion 5/607.6(d) of the Illinois Marriage and Dissolution of
Marriage Act. He named Acting Director Smith in his official
capacity as the defendant and alleged that the Act violates his
First and Fourteenth Amendment rights by barring all com-
munications made in counseling sessions from being used “in
any manner in litigation nor relied upon by any expert
6                                                    No. 20-1212

appointed by the court or retained by any party.” 750 ILCS
§ 5/607.6(d). Edwin sees the statute as an overbroad re-
striction of speech that unlawfully prevented him from pre-
senting J.B.’s exculpatory statements in the domestic relations
court.
    In Counts II and III, Edwin sued Woodard, Leonardo, and
Stutz in their individual capacities seeking a declaratory judg-
ment and monetary damages for violating his substantive and
procedural due process rights under the Fourteenth Amend-
ment. He also seeks a declaratory judgment against Acting
Director Smith. The factual basis for these claims stems from
investigator Woodard’s attempt to implement a safety plan
and her subsequent email to Erika’s attorney about her en-
counter with Edwin on October 3, 2018. Woodard’s actions,
Edwin contends, led the domestic relations court to suspend
his parenting time, thereby infringing upon his and his kids’
fundamental right to familial association.
                                C
    The DCFS employees successfully moved to dismiss the
complaint under Federal Rule of Civil Procedure 12(b)(1). As
for Count I, the district court held that Edwin lacked standing
to challenge the constitutionality of the Illinois statute because
he failed to allege that the named defendant—DCFS Acting
Director Marc Smith—played any role in enforcing the law.
Edwin therefore could not establish that his alleged injury
was traceable to Acting Director Smith’s conduct. As for Ed-
win’s substantive and procedural due process claims, the
court held that the Younger abstention doctrine barred the
court from exercising jurisdiction over the claims because
they related to the ongoing divorce and custody proceedings
No. 20-1212                                                        7

in the domestic relations court. See Younger v. Harris, 401 U.S.
37 (1971).
   Edwin now appeals.
                                 II
                                 A
    Our analysis begins as did the district court’s by consider-
ing whether Edwin satisfies Article III’s standing require-
ments for his First Amendment challenge to the Illinois Mar-
riage and Dissolution of Marriage Act.
    Article III limits a federal court’s authority to the resolu-
tion of “Cases” or “Controversies.” The doctrine of standing
exists to enforce this limitation and requires “that any person
invoking the power of a federal court must demonstrate
standing to do so.” Hollingsworth v. Perry, 570 U.S. 693, 704
(2013). To establish standing, a plaintiff must show that he has
suffered an injury in fact fairly traceable to the defendant that
is capable of being redressed through a favorable judicial rul-
ing. See Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992).
This familiar “triad of injury in fact, causation, and redressa-
bility constitutes the core of Article III’s case-or-controversy
requirement.” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83,
103–04 (1998) (footnote omitted). At the pleading stage, the
plaintiff must allege facts demonstrating each element of Ar-
ticle III standing. See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547
(2016).
     Our focus is on causation. To plead this element, the plain-
tiff must allege facts showing a “causal connection between
the injury and the conduct complained of.” Lujan, 504 U.S. at
560. “Standing is not always lost when the causal connection
is weak, and a defendant’s actions need not be ‘the very last
8                                                    No. 20-1212

step in the chain of causation.’” Doe v. Holcomb, 883 F.3d 971,
978 (7th Cir. 2018) (citations omitted). The injury, however,
“must be fairly traceable to the challenged action of the de-
fendant, and not the result of the independent action of some
third party not before the court.” Lujan, 504 U.S. at 560
(cleaned up).
                                B
    The district court was right to dismiss Count I for lack of
standing. Edwin claimed that the enforcement of section
5/607.6(d) of the Illinois Marriage and Dissolution of Marriage
Act imposed an injury by preventing him from introducing
J.B.’s statements in the domestic relations court. The short-
coming for Edwin, however, is that he has not alleged that his
injury is “traceable to [Acting Director Smith] as opposed to
the independent action of the state judiciary.” E.A. v. Gardner,
929 F.3d 922, 924 (7th Cir. 2019). Edwin seems to recognize as
much, acknowledging in his brief not only that it was the state
court judge who enforced the Act’s prohibition on admitting
J.B.’s statements made during counseling, but also that DCFS
Acting Director Smith had “no causal connection” to the Act’s
enforcement. The lack of any causal nexus between the Acting
Director and the alleged injury defeats standing. Put another
way, “[t]he state judiciary, not [Acting Director Smith], made
the decision” to enforce state law, so that decision is not fairly
traceable to any DCFS official. Id. at 925.
    Edwin had a “straightforward way to raise his constitu-
tional arguments”—by challenging section 5/607.6(d) of the
Act in state court. Id. He could have presented his constitu-
tional claim to the Illinois domestic relations court. As we ex-
plained in Gardner, “[s]tate courts can and do consider consti-
tutional arguments in custody cases,” so it would have been
No. 20-1212                                                    9

appropriate for Edwin to raise his claim in that forum. Id. (cit-
ing as examples In re Marriage of Bates, 819 N.E.2d 714 (Ill.
2004); In re Andrea F., 802 N.E.2d 782 (Ill. 2003)). But in this
federal forum, Edwin lacks standing to challenge the consti-
tutionality of the Illinois law through a claim against DCFS’s
Acting Director.
                               III
    Edwin also challenges the dismissal of his substantive and
procedural due process claims in Counts II and III. The dis-
trict court concluded that the Younger abstention doctrine
barred the court from exercising subject matter jurisdiction
over these claims because they related to the ongoing state
court divorce and custody proceedings. Although we agree
with the district court’s dismissal of these claims, we travel a
different path in our reasoning.
                               A
    Recall what Edwin alleges in Counts II and III of his com-
plaint. He raises substantive and procedural due process
claims grounded in allegations that DCFS officials touched off
a series of events leading to the infringement of his and his
children’s right to familial association. Edwin focuses specifi-
cally on investigator Woodard’s failed attempt to implement
the safety plan, her email to Erika, and Erika’s affirmative use
of this email in the state domestic relations court to limit Ed-
win’s parenting time. In another place in his complaint, Ed-
win alleges that the state court judge denied him parenting
time “entirely because he invoked his constitutional right to
eject Woodard and the [deputies] from his apartment.”
    Plain and simple, Edwin’s federal complaint recounts a se-
ries of cascading events beginning with Woodard’s
10                                                    No. 20-1212

investigation and culminating in domestic relations proceed-
ings and eventually state court orders preventing parenting
time with his kids. To his credit, at oral argument Edwin con-
firmed that this was a correct and accurate reading of the al-
legations in his complaint.
    Note the timing. When Edwin filed his federal complaint
in June 2019, the state court proceedings were ongoing, and
the facts underpinning his loss of parenting time in state court
are the same alleged facts he relies on to support his due pro-
cess claims. Now in federal court, Edwin observes that he has
a fundamental right to familial association. See, e.g., Troxel v.
Granville, 530 U.S. 57, 66 (2000) (“[I]t cannot now be doubted
that the Due Process Clause of the Fourteenth Amendment
protects the fundamental right of parents to make decisions
concerning the care, custody, and control of their children.”).
He invokes that right as a constitutional hook to bring federal
claims under § 1983, thereby seeking federal court interven-
tion to resolve essentially the same dispute that remains
pending on the state court’s docket. Right to it, Edwin’s com-
plaint leaves us with the clear and unmistakable impression
that he seeks a favorable federal court judgment so that he can
use that judgment to influence ongoing state court decision
making. Therein lies the jurisdictional problem.
                                B
    The judgment that Edwin seeks from the federal court
runs contrary to the equity, comity, and federalism principles
underlying our abstention doctrines, and the district court
was correct to abstain from exercising jurisdiction over Ed-
win’s due process claims. See SKS & Assocs., Inc. v. Dart, 619
F.3d 674, 678–80 (7th Cir. 2010). “Abstention from the exercise
of federal jurisdiction is the exception, not the rule.” Id. at 677
No. 20-1212                                                   11

(citing Colo. River Water Conservation Dist. v. United States,
424 U.S. 800, 813 (1976)). Indeed, “[w]hen a Federal court is
properly appealed to in a case over which it has by law juris-
diction, it is its duty to take such jurisdiction.” New Orleans
Pub. Serv., Inc. v. Council of City of New Orleans, 491 U.S. 350,
358–59 (1989) (emphasis added) (quoting Willcox v. Consol.
Gas Co., 212 U.S. 19, 40 (1909)).
    “Under established abstention doctrines, however, a fed-
eral court may, and often must, decline to exercise its jurisdic-
tion where doing so would intrude upon the independence of
the state courts and their ability to resolve the cases before
them.” SKS & Assocs., 619 F.3d at 677. A common thread un-
derlying the Supreme Court’s abstention cases is that they all
implicate (in one way or another and to different degrees) un-
derlying principles of equity, comity, and federalism founda-
tional to our federal constitutional structure. These founda-
tional principles counsel us to abstain from exercising juris-
diction here. See Courthouse News Serv. v. Brown, 908 F.3d
1063, 1071 (7th Cir. 2018) (explaining that the abstention doc-
trines were “not a perfect fit, and we ultimately base our de-
cision on the more general principles of federalism that un-
derlie all of the abstention doctrines”).
    It is not enough for Edwin to invoke § 1983 and point to
his constitutional right to familial association. He cannot com-
pel the adjudication of claims that would inject a federal court
into a contested and ongoing family court custody dispute.
Yet that is precisely what is going on. Edwin came to federal
court to go on the offensive—to use a favorable federal court
judgment in state court to influence the state judge’s parent-
ing time decisions. Allowing that federal disruption and in-
terference would offend the principles on which the
12                                                   No. 20-1212

abstention doctrines rest. Edwin seeks a level of intrusion by
the federal courts that is “simply too high.” Id. at 1074. Exer-
cising federal jurisdiction over his claims would “reflect a lack
of respect for the state’s ability to resolve [these issues]
properly before its courts.” SKS & Assocs., 619 F.3d at 679.
                                C
     Edwin responds by emphasizing that none of the absten-
tion doctrines—if examined and applied in isolated fashion—
apply to his claims. At that basic level, Edwin is probably
right. The problem for Edwin, however, is that it falls short to
say that none of the abstention doctrines is a literal or perfect
fit.
    The Supreme Court has identified various circumstances
in which federal courts must abstain from deciding cases oth-
erwise within their jurisdiction. These abstention doctrines
take their names from their corresponding Supreme Court de-
cisions. See, e.g., District of Columbia Court of Appeals v. Feld-
man, 460 U.S. 462 (1983) (Rooker-Feldman abstention); Younger
v. Harris, 401 U.S. 37 (1971) (Younger abstention); Burford v.
Sun Oil Co., 319 U.S. 315 (1943) (Burford abstention); Rooker v.
Fidelity Trust Co., 263 U.S. 413 (1923) (Rooker-Feldman absten-
tion).
    Start with Younger abstention. This doctrine directs federal
courts to abstain from exercising jurisdiction over federal
claims that seek to interfere with pending state court proceed-
ings. See Younger, 401 U.S. at 43–44. The doctrine applies in
only three limited categories of cases, none of which fits ex-
actly here: where federal court intervention would intrude
into ongoing state criminal proceedings, into state-initiated
civil enforcement proceedings akin to criminal prosecutions,
No. 20-1212                                                    13

or into civil proceedings implicating a state’s interest in en-
forcing orders and judgments of its courts. See Sprint
Commc’ns, Inc. v. Jacobs, 571 U.S. 69, 72–73 (2013).
    Nor is the Rooker-Feldman doctrine spot on. This doctrine
precludes federal courts, save the Supreme Court under
28 U.S.C. § 1257, from adjudicating “cases brought by state-
court losers complaining of injuries caused by state-court
judgments rendered before the district court proceedings
commenced.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,
544 U.S. 280, 284 (2005). Because Edwin filed his federal law-
suit while the domestic relations court’s proceedings over
parenting time remained ongoing, he is not a state-court loser.
See Parker v. Lyons, 757 F.3d 701, 705–06 (7th Cir. 2014). Even
so, Edwin’s allegations that DCFS investigator Woodard’s ac-
tions caused the domestic relations court to limit his parent-
ing is akin to him arguing in federal court that the state court
decision violates his right to familial relations.
    And the domestic-relations exception to federal jurisdic-
tion is not a perfect match either. This exception covers a nar-
row range of issues “‘involving the granting of divorce, de-
crees of alimony,’ and child custody orders.” Kowalski v.
Boliker, 893 F.3d 987, 995 (7th Cir. 2018) (quoting Ankenbrandt
v. Richards, 504 U.S. 689, 701 (1992)). Edwin’s procedural and
substantive due process claims do not fit the narrow and pre-
cise parameters of the exception, however, because his com-
plaint does not, at least on its face, request the direct entry of
a child custody order. Edwin instead seeks a judgment
against defendants whose actions allegedly paved the way for
the state court’s orders. The Supreme Court has also sug-
gested, however, that the Burford abstention doctrine “might
be relevant in a case involving elements of the domestic
14                                                  No. 20-1212

relationship even where the parties do not seek divorce, ali-
mony, or child custody. This would be so when a case pre-
sents ‘difficult questions of state law bearing on policy prob-
lems of substantial public import whose importance trans-
cends the result in the case then at bar.’” Ankenbrandt, 504 U.S.
at 705–06 (citations omitted).
    Observing that no abstention doctrine is an exact fit does
not resolve the jurisdictional inquiry, though. To insist on lit-
eral perfection—based on the allegations in Edwin’s com-
plaint—risks a serious federalism infringement. The domestic
relations proceeding remains ongoing in the local Circuit
Court of Cook County, and Edwin’s complaint makes plain
that the entire design of his federal action: to receive a favor-
able federal constitutional ruling that can be used affirma-
tively or offensively to shape—or perhaps change—the direc-
tion and course of the state court proceedings. Edwin’s re-
quests for declaratory and injunctive relief reinforce this ob-
servation. Indeed, granting declaratory or injunctive relief
would provide Edwin with an offensive tool to take to state
court to challenge that judge’s orders. In these circumstances,
federal courts need to stay on the sidelines.
    The adjudication of Edwin’s due process claims threaten
interference with and disruption of local family law proceed-
ings—a robust area of law traditionally reserved for state and
local government—to such a degree as to all but compel the
federal judiciary to stand down. See DuBroff v. DuBroff,
833 F.2d 557, 561 (5th Cir. 1987) (relying on Burford abstention
and explaining “there is perhaps no state administrative
scheme in which federal court intrusions are less appropriate
than domestic relations law”). Put most simply, “federal
courts may decline to exercise jurisdiction where denying a
No. 20-1212                                                   15

federal forum would ‘clearly serve an important countervail-
ing interest,’ including ‘regard for federal-state relations.’”
Courthouse News Serv., 908 F.3d at 1071 (quoting Quackenbush
v. Allstate Ins. Co., 517 U.S. 706, 716 (1996)).
                               D
    Our reasoning aligns closely with our precedent. In Court-
house News Service, a news organization covering civil litiga-
tion sought injunctive relief under § 1983, contending that the
First Amendment’s right of access required the Clerk of the
Circuit Court of Cook County to release newly filed com-
plaints at the moment of receipt by the office—not after pro-
cessing. See 908 F.3d at 1065. We concluded that the district
court should have abstained from exercising jurisdiction be-
cause the relief the plaintiffs sought “directly affect[ed] the
administration of the state courts and ‘would run contrary to
the basic principles of equity, comity, and federalism.’” Id. at
1070 (quoting SKS & Assocs., 619 F.3d at 676–77). While there,
as here, none of the abstention doctrines was a perfect fit, we
nonetheless held that the plaintiff’s “request for federal intru-
sion … calls for abstention.” Id. at 1073.
    We charted much the same course in SKS & Associates.
There we applied Younger abstention principles when declin-
ing to exercise jurisdiction over a § 1983 action against the
Chief Judge and the Sheriff of Cook County. See SKS & As-
socs., 619 F.3d at 676. The Sheriff was subjected to an order
issued by the Chief Judge directing him not to carry out resi-
dential evictions during a period in December and during
stints of extremely cold weather. See id. A residential property
manager nonetheless came to federal court and sought an in-
junction requiring the Sheriff to speed up the eviction pro-
cess—a result at direct odds with the state court order. We
16                                                    No. 20-1212

declined to exercise jurisdiction, explaining that federal
courts must have “proper respect for state functions, a recog-
nition of the fact that the entire country is made up of a Union
of separate state governments, and a continuance of the belief
that the National Government will fare best if the States and
their institutions are left free to perform their separate func-
tions in their separate ways.” Id. at 687 (quoting New Orleans
Pub. Serv., 491 U.S. at 364). It mattered not that the facts did
not present a typical Younger scenario. We saw Younger as
rooted in constitutional principles that were “far-from-novel”
and indeed giving effect to the “even more vital considera-
tion” of comity. Id. at 678 (quoting New Orleans Pub. Serv.,
491 U.S. at 364).
    So too here. Underlying the Younger abstention doctrine is
“the assumption that state courts are co-equal to federal
courts and are fully capable of respecting and protecting [a
plaintiff’s constitutional] rights.” Courthouse News Serv.,
908 F.3d at 1074. Even more, the Illinois domestic relations
court is fully capable of respecting and adjudicating claims
regarding Edwin’s fundamental right to familial association.
In the end, federal adjudication of Edwin’s claims would “re-
flect a lack of respect for the state’s ability to resolve [the is-
sues] properly before its courts.” SKS & Assocs., 619 F.3d at
679. The abstention doctrines’ underlying principles of com-
ity, equity, and federalism counsel us to abstain from exercis-
ing jurisdiction over Edwin’s § 1983 claims. See Courthouse
News Serv., 908 F.3d at 1074.
                                E
    We close with one final observation. Our reasoning ap-
plies with equal force to Edwin’s request for declaratory and
injunctive relief, as well as his request for compensatory
No. 20-1212                                                   17

damages. As for Edwin’s request for compensatory damages,
he would have to first establish a constitutional violation of
his right to familial association, and he could then use that
judgment to interfere with ongoing state court proceedings.
Generally—at least in the context of the Younger abstention
doctrine—staying the case, rather than an all-out dismissal of
a claim, is the proper disposition where a plaintiff seeks com-
pensatory damages. This is because the plaintiff cannot obtain
money damages as part of the ongoing state court action. See,
e.g., Gakuba v. O’Brien, 711 F.3d 751, 753 (7th Cir. 2013) (stay-
ing a § 1983 case rather than dismissing it because monetary
relief was unavailable to a plaintiff in his defense of ongoing
criminal charges).
    But this case is one where, despite the request for money
damages, a stay is not practical. Because Edwin has two minor
children—both named plaintiffs in this lawsuit—state court
custody proceedings, or, at least oversight by the state court,
will be continual until the children reach 18 years of age. We
are unwilling to require this case to sit on the district court’s
docket for more than a decade. Nor are we affirming dismis-
sal based on the Younger abstention doctrine alone, but rather,
under the foundational principles of our federal system. “Un-
less and until the state courts have proven unwilling to ad-
dress” Edwin’s alleged constitutional claims, “the federal
courts should not exercise jurisdiction over the matter.”
Courthouse News Serv., 908 F.3d at 1071.
   For these reasons, we AFFIRM.